     Case 5:19-cv-00228-C Document 34 Filed 10/27/20                         Page 1 of 13 PageID 184



                                IN THE UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                         LUBBOCK DIVISION

AMOS LOTT SIMMS,                                        §
Institutional ID No. 2171652,                           §
                                                        §
                   Plaintiff,                           §
                                                        §    CIVIL ACTION NO. 5:19-CV-228-BQ
v.                                                      §
                                                        §
TDCJ, et al.                                            §
                                                        §
                   Defendants.                          §

                                  REPORT AND RECOMMENDATION
        Proceeding pro se and in forma pauperis, Plaintiff Amos Lott Simms filed this action under

42 U.S.C. § 1983 alleging violations of his constitutional rights while incarcerated at the Preston

E. Smith (Smith Unit) of the Texas Department of Criminal Justice (TDCJ). Specifically, Simms

alleges in his Complaint, as supplemented by his Spears hearing testimony, that Lieutenant Timms

prevented him from attending religious services and Officers Dominguez, Rubio, and “B” denied

him Halal-compliant breakfasts during Ramadan in violation of the First and Fourteenth

Amendments. See Compl. 4–5, ECF No. 1; 1 Tr. 2:22:20–:24:21, 3:40:55–:44:20. Simms contends

that Defendants’ actions caused him “mental and emotional distress.” Compl. 4–5. He seeks

compensatory damages for his alleged injuries. Id. at 5 (“I want immunity compensation of million

doller [sic].”).




1
  Page citations to Simms’s pleadings refer to the electronic page number assigned by the Court’s electronic filing
system.

                                                        1
    Case 5:19-cv-00228-C Document 34 Filed 10/27/20                          Page 2 of 13 PageID 185



                                        I.       Procedural History

        A. Preliminary Screening

        Simms filed his Complaint on October 22, 2019. ECF No. 1. On October 23, 2019, the

United States District Judge transferred this case under 28 U.S.C. § 636(b)(1) to the undersigned

United States Magistrate Judge for further proceedings. ECF No. 4. The undersigned thereafter

reviewed Simms’s Complaint as well as authenticated records from TDCJ, and conducted an

evidentiary hearing in accordance with Spears v. McCotter, 766 F.2d 179, 181–82 (5th Cir. 1985).

        After considering Simms’s Complaint, his testimony at the Spears hearing, authenticated

records provided by TDCJ, and applicable law, the Court determined that Simms’s claims against

(1) Lieutenant Timms for preventing him from attending religious services and (2) Officers

Dominguez, Rubio, and “B” for denying him Halal-compliant breakfast during Ramadan, in

violation of the First and Fourteenth Amendments, survived preliminary screening. ECF No. 13.

The Court dismissed Simms’s remaining claims against all other Defendants. ECF Nos. 13, 14.

The Court entered an order on June 12, 2020, directing service and requiring an answer or other

responsive pleading from Defendants Timms, Dominguez, Rubio, and “B” regarding the surviving

claims. ECF No. 13.

        On July 13, 2020, Defendants Magdaleno Dominguez and Mitzi Tims 2 filed an Answer

(ECF No. 16) and Motion to Dismiss in accordance with Federal Rule of Civil Procedure 12(b)(1)

and (b)(6). ECF No. 17. In an advisory filed the same day, the Office of the Attorney General for

the State of Texas (OAG), as amicus curiae, notified the Court that the OAG was not able to secure

authority to represent Defendants Rubio and “B” because it could not identify the officers. ECF




2
  Based on her filings, it appears Defendant’s surname is spelled “Tims.” ECF Nos. 16, 17. The Court will therefore
refer to Defendant by this name.

                                                        2
  Case 5:19-cv-00228-C Document 34 Filed 10/27/20                  Page 3 of 13 PageID 186



No. 18. The Court therefore directed Simms to provide additional information regarding the

identity of Defendants Rubio and “B.” ECF No. 24.

       On August 17, 2020, Simms filed a notice providing additional identifying information for

Defendant “B.” ECF No. 27. In that same notice, Simms stated that he does not “remember

writing [O]fficer Rubio . . . in this [First Amendment] claim.” Id. Based on Simms’s response,

the Court ordered the OAG to “file an answer or other responsive pleading on behalf of the person

[Simms] identifie[d] as ‘Officer B’ and who matche[d] [Simms’s] description.” ECF No. 28. On

September 15, 2020, Defendant Ernest Bakenga filed an Answer and Motion to Dismiss in

accordance with Federal Rule of Civil Procedure 12(b)(1) and (b)(6). ECF Nos. 29, 30, 31. On

September 18, 2020, Defendants Bakenga, Dominguez, and Tims filed a Motion for Judgment on

the Pleadings under Rule 12(c). ECF Nos. 32, 33. Simms has not filed responses to any of the

dispositive motions, and they are now ripe for review.

       As of this date, all parties have not consented to proceed before the magistrate judge. The

undersigned now files this Report and recommends that the United States District Judge grant

Defendants Dominguez and Tims’s, as well as Defendant Bakenga’s, Motions to Dismiss Simms’s

claims for monetary damages against Defendants in their official capacities. ECF Nos. 17, 30.

The undersigned further recommends that the District Judge grant Defendants Bakenga,

Dominguez, and Tims’s Rule 12(c) motion and dismiss with prejudice Simms’s individual

capacity claims against Defendants for failure to state a claim that would entitle him to relief. ECF

No. 32. Finally, the undersigned recommends that the District Judge: (1) deny as moot the pending

Motion for Protective Order (ECF No. 21); and (2) dismiss without prejudice Simms’s claims

against Officer Rubio.




                                                 3
    Case 5:19-cv-00228-C Document 34 Filed 10/27/20                         Page 4 of 13 PageID 187



         B. Defendants Dominguez and Tims’s Motion to Dismiss

         On July 13, 2020, Defendants Dominguez and Tims filed a Motion to Dismiss and brief in

support under Federal Rule of Civil Procedure 12(b)(1) and (b)(6). ECF Nos. 17, 17-1. Defendants

Dominguez and Tims state that “[b]ecause it is not specified, [they] assume Simms brings [the]

claims against them in their official and individual capacities.” Defs. Dominguez & Tims’s Br. in

Supp. of their Mot. to Dismiss 1–2, 3 ECF No. 17-1 [hereinafter Defs. Dominguez & Tims’s Br.].

To the extent Simms seeks monetary damages against Defendants Dominguez and Tims in their

official capacities, Defendants assert they are entitled to Eleventh Amendment immunity. Id. at 2.

Further, Defendants Dominguez and Tims contend that they are entitled to qualified immunity

with respect to Simms’s individual capacity claims because “Simms has failed to state any

constitutional violation against Defendants.” Id. at 4.

         C. Defendant Bakenga’s Motion to Dismiss

         Defendant Bakenga has also filed a Motion to Dismiss and brief in support under Federal

Rules of Civil Procedure 12(b)(1) and (b)(6). ECF Nos. 30, 31. Defendant Bakenga advances the

same arguments as Defendants Dominguez and Tims. Defendant Bakenga argues that, to the

extent Simms asserts claims against him in his official capacity, Simms’s claims are barred by the

Eleventh Amendment and must be dismissed. Def. Bakenga’s Br. in Supp. of his Mot. to Dismiss

2, ECF No. 31 [hereinafter Def. Bakenga’s Br.]. In addition, Defendant Bakenga contends that

Simms’s individual capacity claims must be dismissed because “Simms has failed to state any

constitutional violation . . . and therefore qualified immunity applies to shield [Bakenga] from

liability . . . .” Id. at 5.




3
  Defendants did not paginate any of their pleadings. Page citations therefore refer to the electronic page number
assigned by the Court’s electronic filing system.

                                                        4
     Case 5:19-cv-00228-C Document 34 Filed 10/27/20                          Page 5 of 13 PageID 188



           D. Defendants Dominguez, Tims, and Bakenga’s Motion for Judgment on the
              Pleadings

           In addition to their Motions to Dismiss under Rule 12(b), Defendants Bakenga,

Dominguez, and Tims also filed a Motion for Judgment on the Pleadings under Rule 12(c) and

brief in support. ECF Nos. 32, 33. Defendants assert that they are entitled to judgment on the

pleadings as to all live claims because Simms has not pleaded facts demonstrating he suffered a

physical injury as a result of their alleged unconstitutional conduct. Defs.’ Br. in Supp. of their

Mot. for J. on the Pleadings 2–3, ECF No. 33 [hereinafter Defs.’ Br.]. Defendants argue Simms

cannot, therefore, state a viable claim for compensatory damages under the Prison Litigation

Reform Act of 1995 (PLRA). Id.

                                          II.     Simms’s Allegations

           In his Complaint, Simms generally alleges that Defendants violated, inter alia, his First and

Fourteenth Amendment rights. Compl. 5. At the Spears hearing, Simms provided additional facts

in support of his claims. Simms has been a practicing Muslim for almost twenty-seven years. Tr.

2:20:32–:38. He contends that Lieutenant Tims denied him the ability to attend Jumah, weekly

religious services, between July 30, 2018, and December 2, 2019, while he was housed at the Smith

Unit. Tr. 2:22:20–:24:21. Simms asserts that he submitted an I-60 on August 7 requesting

placement on the Jumah services list, 4 but he did not receive a lay-in, i.e., official permission to

attend services, until November 2019. Tr. 3:44:20–:45:11. Simms testified that he is unsure why

he did not receive a lay-in but that other G-4 offenders (his custody status at the time) received

lay-ins to attend Jumah services. Tr. 4:06:00–:08:04. And according to Simms, even after he

received the November 2019 lay-in, Lieutenant Tims denied him the ability to attend services. Tr.




4
    Simms did not specify whether he made the I-60 request in 2018 or 2019. Tr. 3:44:20–:45:11.

                                                          5
  Case 5:19-cv-00228-C Document 34 Filed 10/27/20                   Page 6 of 13 PageID 189



3:44:20–:45:11. Simms stated that although he was not permitted to attend Jumah, he worshipped

in his cell using his prayer rug and reading the Quran. Tr. 4:06:00–:08:04.

       Simms also alleges that during Ramadan 2019, Officers Dominguez and Bakenga either

refused to feed him Ramadan-compliant Halal meals or brought his breakfast after sunrise, at

which point he could not eat and remain compliant with the tenets of his religion. Tr. 3:40:55–

:44:20. Simms asserts that approximately three times per week for the month of Ramadan, Officers

Dominguez and Bakenga did not provide Halal breakfast or breakfast at the appropriate time. Id.

                                         III.    Discussion

       A court must dismiss a prisoner’s in forma pauperis complaint filed against a government

entity or employee if, at any time, the court determines that the complaint is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. § 1915(e)(2) (2017); see also § 1915A(b) (applying

section to any suit by a prisoner against certain governmental entities, regardless of whether the

prisoner is proceeding in forma pauperis).

       A. Standard for Evaluating a Motion to Dismiss Under Rule 12(b)(6)

       To survive a Rule 12(b)(6) motion, a plaintiff must allege sufficient facts “to state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); see

Colony Ins. Co. v. Peachtree Constr., Ltd., 647 F.3d 248, 252 (5th Cir. 2011). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). In considering 12(b)(6) motions, courts must accept well-pleaded facts as true and

view them in the light most favorable to the plaintiff. Johnson v. Johnson, 385 F.3d 503, 529 (5th

Cir. 2004) (citing Great Plains Tr. Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 312–



                                                  6
  Case 5:19-cv-00228-C Document 34 Filed 10/27/20                    Page 7 of 13 PageID 190



13 (5th Cir. 2002)). A court need only determine whether the plaintiff has stated a legally

cognizable claim; it does not evaluate whether the plaintiff is ultimately likely to prevail. See

United States ex rel. Riley v. St. Luke’s Episcopal Hosp., 355 F.3d 370, 376 (5th Cir. 2004). “The

court may dismiss a claim when it is clear that the plaintiff can prove no set of facts in support of

his claim that would entitle him to relief.” Jones v. Greninger, 188 F.3d 322, 324 (5th Cir. 1999)

(citing Fee v. Herndon, 800 F.2d 804, 807 (5th Cir. 1990)). Rule 12(b)(6) motions are disfavored

and granted sparingly. See Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir.

2000) (quoting Kaiser Aluminum & Chem. Sales v. Avondale Shipyards, 677 F.2d 1045, 1050 (5th

Cir. 1982)).

       B. Standard for Evaluating a Motion for Judgment on the Pleadings Under Rule
          12(c)

       A party may move for judgment on the pleadings after the pleadings close but early enough

not to delay trial. Fed. R. Civ. P. 12(c). Although neither Rule 7 nor Rule 12 specifically states

when the pleadings close, federal courts generally hold that this occurs upon the filing of a

complaint and an answer, absent the interjection of a counterclaim, cross claim, or third-party

claim, in which event the subsequent responsive filing “normally will mark the close of the

pleadings.” Davis v. Nissan Motor Acceptance Corp., Civil Action No. 3:09–CV–869–L, 2009

WL 3363800, at *2 (N.D. Tex. Oct. 16, 2009) (citation omitted). “The standard for deciding a

Rule 12(c) motion is the same as a Rule 12(b)(6) motion to dismiss.” Guidry v. Am. Pub. Life Ins.

Co., 512 F.3d 177, 180 (5th Cir. 2007). “[T]he central issue is whether, in the light most favorable

to the plaintiff, the complaint states a valid claim for relief.” Great Plains Tr. Co., 313 F.3d at 312

(citation omitted).

       “A motion brought pursuant to Rule 12(c) is designed to dispose of cases where the

material facts are not in dispute and a judgment on the merits can be rendered by looking to the

                                                  7
  Case 5:19-cv-00228-C Document 34 Filed 10/27/20                  Page 8 of 13 PageID 191



substance of the pleadings and any judicially noticed facts.” Hale v. Metrex Research Corp., 963

F.3d 424, 427 (5th Cir. 2020) (citation omitted); see Brown v. Walraven, No. 92-5243, 1993 WL

503349, at *2 (5th Cir. Nov. 17, 1993) (explaining that a Rule 12(c) “motion is useful when all

material allegations of facts are admitted in the pleadings and only questions of law remain.”). In

evaluating the substance of the pleadings, a court “may rely on the complaint, its proper

attachments, [and] documents incorporated into the complaint by reference . . . .” Randall D.

Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 763 (5th Cir. 2011) (internal quotation marks

omitted).

       C. Official or Individual Capacity

       The Court’s order requiring Defendants to answer Simms’s claims did not explicitly

address the question of whether Simms sought relief against Defendants in their official or

individual capacities. See ECF No. 13. Indeed, Simms does not specify—either in his Complaint

or his Spears hearing testimony—whether he intended to sue Defendants in their official capacity,

individual capacity, or both. See Compl. 4–5.

       While “official capacity is presumed” when a plaintiff does not otherwise specify, this

Court has nevertheless liberally construed such complaints as alleging both individual and official

capacity claims against the official. See Phelan v. Norville, Civil Action No. 5:10-CV-029-C,

2010 WL 11515176, at *3 (N.D. Tex. Nov. 5, 2010) (citation omitted); LaFontaine v. Mail Room

Employees, No. Civ.A. 501CV220C, 2004 WL 1380521, at *3 (N.D. Tex. June 21, 2004)

(“Although Plaintiff does not specifically state whether he is suing the Defendants in their official

capacities, individual capacities, or both, the Court shall construe his complaint to raise both

official and individual capacity claims.”); see also Bazan v. Whitfield, CIVIL ACTION NO. 5:15-

CV-185-BQ, 2017 WL 568863, at *2 (N.D. Tex. Jan. 13, 2017) (acknowledging that defendants’



                                                 8
  Case 5:19-cv-00228-C Document 34 Filed 10/27/20                    Page 9 of 13 PageID 192



motion presumed both official and individual capacity claims given the complaint’s ambiguity,

and court also “[l]iberally constru[ed] [plaintiff’s] Complaint” as asserting claims “in both an

official and individual capacity”). Because Simms’s Complaint does not specifically state whether

he intends to sue Defendants in their official capacities, individual capacities, or both, the Court

liberally construes his Complaint as alleging claims against Defendants in both their official and

individual capacities.

       D. Any claim for compensatory damages against Defendants Bakenga, Dominguez,
          and Tims in their official capacities must be dismissed.

       In their Motions to Dismiss, Defendants Bakenga, Dominguez, and Tims assert that, to the

extent Simms brings claims for monetary damages against them in their official capacities, they

are entitled to Eleventh Amendment immunity. Defs. Dominguez & Tims’s Br. 2; Def. Bakenga’s

Br. 2. The Court agrees.

       Any claim for monetary damages against Defendants in their official capacities is barred

by the Eleventh Amendment. Oliver v. Scott, 276 F.3d 736, 742 (5th Cir. 2002). This is because

a suit against Defendants in their official capacities is, in effect, a suit against TDCJ. See Hafer v.

Melo, 502 U.S. 21, 25 (1991) (stating that “official-capacity suits generally represent only another

way of pleading an action against an entity of which an officer is an agent” (internal quotation

marks omitted)); Kentucky v. Graham, 473 U.S. 159, 165 (1985) (quoting Monell v. Dep’t of Soc.

Servs., 436 U.S. 658, 690 n.55 (1978)) (explaining that official capacity suits “generally represent

only another way of pleading an action against an entity of which an officer is an agent”). TDCJ

is immune from suit for money damages. See Talib v. Gilley, 138 F.3d 211, 213 (5th Cir. 1998)

(“As an instrumentality of the state, the TDCJ[] is immune from a suit for money damages under

the Eleventh Amendment.”); Dottin v. Tex. Dep’t of Criminal Justice, CIVIL ACTION NO. 1:13-

CV-710, 2014 WL 11498078, at *11 (E.D. Tex. Nov. 25, 2014), aff’d, 627 F. App’x 397 (5th Cir.

                                                  9
  Case 5:19-cv-00228-C Document 34 Filed 10/27/20                Page 10 of 13 PageID 193



2015) (explaining that “TDCJ is an arm of the state of Texas and, as such, is immune from [suit]

under the Eleventh Amendment”).

       Thus, Defendants Bakenga, Dominguez, and Tims are entitled to Eleventh Amendment

immunity regarding Simms’s official capacity claims for compensatory damages.                 The

undersigned recommends that the District Judge dismiss Simms’s official capacity claims under

Rule 12(b)(1) for lack of jurisdiction.

       E. Simms cannot state meritorious claims for compensatory damages against
          Defendants Bakenga, Dominguez, and Tims in their individual capacities.

       Simms alleges Defendants violated his First and Fourteenth Amendment rights, causing

him “mental and emotional distress.” See Compl. 4–5. Simms seeks compensatory damages as a

result. Id. at 5. Because Simms has not alleged that he suffered any physical injury due to

Defendants’ purported constitutional violations, he cannot recover compensatory damages.

       Under the PLRA, “[n]o Federal civil action may be brought by a prisoner . . . for mental or

emotional injury suffered while in custody without a prior showing of physical injury or the

commission of a sexual act.” 42 U.S.C. § 1997e(e). The Fifth Circuit has held that this

requirement “applies to all federal civil actions in which a prisoner alleges a constitutional

violation,” including First Amendment claims. Geiger v. Jowers, 404 F.3d 371, 375 (5th Cir.

2005); see Mayfield v. Tex. Dep’t of Criminal Justice, 529 F.3d 599, 603, 605–06 (5th Cir. 2008)

(affirming district court’s grant of summary judgment in favor of defendants, where prisoner only

sought compensatory damages and did not allege any physical injury regarding his claim that

defendants violated his First Amendment right to freely exercise his religion). The application of

§ 1997e(e) is based on “the relief sought, and not the underlying substantive violation.” Geiger,

404 F.3d at 375; see Mayfield, 529 F.3d at 605 (“We have held that the application of




                                               10
    Case 5:19-cv-00228-C Document 34 Filed 10/27/20                          Page 11 of 13 PageID 194



[§ 1997e(e)] . . . turns on the relief sought by a prisoner, and that it prevents prisoners from seeking

compensatory damages for violations of federal law where no physical injury is alleged.”).

        Simms has not alleged he suffered any physical injury as a result of Defendants’ purported

conduct. See Compl. 4–5; Tr. 2:22:20–:24:21, 3:44:20–:45:11, 3:40:55–:44:20. Further, he only

seeks compensatory damages. 5 Compl. 5. Simms’s failure to allege a physical injury is fatal to

his claims against Defendants Bakenga, Dominguez, and Tims. See, e.g., Carter v. Hubert, 452

F. App’x 477, 479 (5th Cir. 2011) (affirming district court’s grant of summary judgment on

prisoner’s “First Amendment claim that the defendants denied him the right to freely exercise his

religion by confiscating his Bible and other religious pamphlets because he [did] not allege that he

suffered a physical injury that was more than de minimis”); Delafosse v. Stalder, No. 05-30173,

2006 WL 616053, at *1 (5th Cir. Mar. 13, 2006) (explaining that district court properly applied

“the physical-injury requirement of 42 U.S.C. § 1997e(e) [as] bar[ring] [prisoner’s] First

Amendment claim for compensatory damages due to denial of a religious diet”).

        Simms cannot state a claim that would entitle him to compensatory damages against

Defendants in their individual capacities. The District Judge should therefore dismiss with

prejudice Simms’s claims against Defendants Bakenga, Dominguez, and Tims for violations of

the First and Fourteenth Amendments under Rule 12(c).

        F. The District Court should dismiss Simms’s claims against Defendant Rubio.

        In its original Order to Answer, the Court directed the OAG to answer or otherwise plead

on behalf of Officer Rubio based on Simms’s claim that Rubio denied him Halal-compliant

breakfast during Ramadan. ECF No. 13, at 8. The OAG notified the Court that it was unable to



5
 Through his Complaint Simms also sought injunctive relief in the form of “transfer to another [prison] unit.” Compl.
5. Because Simms has been transferred to another TDCJ unit, the Court dismissed as moot any claim for injunctive
relief through a prior order. ECF Nos. 13, 14.

                                                        11
  Case 5:19-cv-00228-C Document 34 Filed 10/27/20                  Page 12 of 13 PageID 195



identify, and therefore secure authority to represent, Officer Rubio. ECF No. 18. In response to

the Court’s order directing Simms to provide further identifying information for Officer Rubio,

Simms stated that he did not remember naming Rubio as a defendant. ECF No. 27. Simms further

explained that Officer Rubio works at TDCJ’s James Lynaugh Unit in Fort Stockton, Texas—not

at the Smith Unit, which was the location of the alleged constitutional violations in this action. Id.

       Simms explicitly named Officer Rubio as a defendant at the Spears hearing. Tr. 3:40:55–

:44:20. Based on Simms’s notice, however, it appears he does not intend to pursue his claim

against Officer Rubio in this action. ECF No. 27. The Court therefore recommends that the

District Judge dismiss without prejudice Simms’s claims against Officer Rubio.

                                     IV.     Recommendation

       For the foregoing reasons, the undersigned recommends that the United States District

Judge grant Defendants Dominguez and Tims’s Motion to Dismiss (ECF No. 17) as well as

Defendant Bakenga’s Motion to Dismiss (ECF No. 30) and dismiss with prejudice Simms’s claims

against Defendants in their official capacities based on lack of jurisdiction. The undersigned

further recommends that the District Judge grant Defendants Bakenga, Dominguez, and Tims’s

Motion for Judgment on the Pleadings and dismiss with prejudice Simms’s individual capacity

claims against Defendants. ECF No. 32. Finally, the undersigned recommends that the District

Judge: (1) deny as moot the Motion for Protective Order (ECF No. 21); and (2) dismiss without

prejudice all claims asserted against Officer Rubio.

                                      V.      Right to Object

       A copy of this Report and Recommendation shall be served on all parties in the manner

provided by law. Any party who objects to any part of this Report and Recommendation must file

specific written objections within fourteen days after being served with a copy. See 28 U.S.C.



                                                 12
Case 5:19-cv-00228-C Document 34 Filed 10/27/20   Page 13 of 13 PageID 196
